Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9-12, 14-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Pub No. 2020/0245205 A1)


1. Park teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, information on first uplink resources for a first message of a 2-step random access procedure, information on second uplink resources for the first message of the 2-step random access procedure [par 0230, 0249, 0251, Random access (RA) procedures may be used to establish communications between a wireless device and a base station in a cell. The UL transmission may comprise one or more TBs that may be transmitted using a two-step RA procedure different ways. User data packet(s) may be multiplexed in the first step of a two-step RA procedure. A base station may configure one or more resources reserved for the UL transmission that may be indicated to a wireless device before the UL transmission. If the wireless device transmits one or more TBs in the first step of the two-step RA procedure, a base station may transmit in a DL transmission an RAR that may comprise a contention resolution message and/or an acknowledgement/non-acknowledgement message of the UL data transmission. The DL transmission may be in response to the UL transmission], and information on a threshold size associated with the first message of the 2-step random access procedure; identifying whether a size of information to be included in the first message is greater than the threshold size [par 0307, a two-step RA procedure failure as the number of HARQ retransmission reaches a threshold. Each of FIG. 26 steps 2601 through 2607 correspond to FIG. 25 steps 2501 through 2607, respectively, the descriptions of which are incorporated by reference here for FIG. 26 steps 2601 through 2607. The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed]; in case that the size of information is greater than the threshold size, identifying a resource from the first uplink resources [par 0307, The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed. A base station may determine that an RA procedure has failed, e.g., if the base station is unsuccessful in decoding a threshold number of HARQ retransmissions, and/or if the base station does not receive a HARQ retransmission from the wireless device after a threshold period of time]; in case that the size of information is not greater than the threshold size, identifying the resource from the second uplink resources [par 0310, The wireless device may receive an RAR MAC PDU comprising one or more of: a preamble identifier; an uplink grant; a field indicating whether the one or more TBs are received successfully; and/or an RNTI. The wireless device may transmit, using uplink resources, the one or more TBs with a second RV different from the first RV associated with the HARQ process. The uplink resources may be identified in the uplink grant], and transmitting, to the base station, the first message of the 2-step random access procedure using the identified resource [par 0308, A wireless device may determine that a two-step RA procedure is successful, e.g., if, prior to the expiration of an RAR response timer, the wireless device receives a MAC PDU that comprises the same RAP ID and wireless device ID that a wireless device transmitted in the UL transmission. An RA procedure may be successful if a base station identifies the wireless device's transmitted RAP, decodes the wireless device's transmitted data],


2. Park disclose the method of claim 1, further comprising: identifying a radio network temporary identifier (RNTI) associated with the 2- step random access procedure [par 0302, FIG. 23 part (b) shows an example RAR format with a fixed size (e.g., 8 bytes) for a two-step RA procedure. FIG. 24 shows an example RAR format with a fixed size (e.g., 12 bytes) for two-step and four-step RA procedures. As shown in FIGS. 23 parts (a)-(c) and FIG. 24, an RAR format may comprise, e.g., one or more: reserved fields (e.g., “R”), timing advance command, uplink grant, temporary C-RNTI (TC-RNTI), and/or wireless device (e.g., UE) contention resolution identity]; and receiving, from the base station, a second message of the 2-step random access procedure based on the RNTI associated with the 2-step random access procedure, as a response to the first message [par 0272, The wireless device may receive, from the base station, an RAR MAC PDU comprising, e.g., a preamble identifier (e.g., RAPID), an uplink grant, a field indicating whether the one or more first TBs are successfully received by a base station, and/or an RNTI. The RNTI may comprise, e.g., one or more of a C-RNTI or a TC-RNTI. The uplink grant may comprise an indication of uplink resources. The field indicating whether the one or more first TBs are successfully received by the base station may comprise: one or more of the identifier associated with the wireless device or a C-RNTI, if the one or more first TBs are received successfully by the base station].


4. Park defines the method of claim 1, wherein the information on the first uplink resources, the information on the second uplink resources, and the information on the threshold size are received from the base station by a radio resource control (RRC) signaling [par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability]

5. Park illustrates the method of claim 1, wherein the resource is identified from the first uplink resources without considering the size of information, in case that the information on the second uplink resources is not received from the base station [par 0278, A frequency offset with which a wireless device transmits an RAP and data within a subframe may be configured by two-step RA configuration parameters. A resource via which a data part is transmitted during the UL transmission may be pre-determined or configured by two-step RA configuration parameters. Such a resource may be associated with a selected RAP ID, such that a wireless devices that select different RAPs transmit data via different resources in the UL transmission].


6. Park reveal a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, information on first uplink resources for a first message of a 2-step random access procedure, information on second uplink resources for the first message of the 2-step random access procedure [par 0230, 0249, 0251, Random access (RA) procedures may be used to establish communications between a wireless device and a base station in a cell. The UL transmission may comprise one or more TBs that may be transmitted using a two-step RA procedure different ways. User data packet(s) may be multiplexed in the first step of a two-step RA procedure. A base station may configure one or more resources reserved for the UL transmission that may be indicated to a wireless device before the UL transmission. If the wireless device transmits one or more TBs in the first step of the two-step RA procedure, a base station may transmit in a DL transmission an RAR that may comprise a contention resolution message and/or an acknowledgement/non-acknowledgement message of the UL data transmission. The DL transmission may be in response to the UL transmission], and information on a threshold size associated with the first message of the 2-step random access procedure; and receiving, from the terminal, the first message of the 2-step random access procedure using a resource [par 0307, a two-step RA procedure failure as the number of HARQ retransmission reaches a threshold. Each of FIG. 26 steps 2601 through 2607 correspond to FIG. 25 steps 2501 through 2607, respectively, the descriptions of which are incorporated by reference here for FIG. 26 steps 2601 through 2607. The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed]; wherein, in case that a size of information included in the first message is greater than the threshold size, the resource is identified from the first uplink resources[par 0310, The wireless device may receive an RAR MAC PDU comprising one or more of: a preamble identifier; an uplink grant; a field indicating whether the one or more TBs are received successfully; and/or an RNTI. The wireless device may transmit, using uplink resources, the one or more TBs with a second RV different from the first RV associated with the HARQ process. The uplink resources may be identified in the uplink grant], and wherein, in case that the size of information included in the first message is not greater than the threshold size, the resource is identified from the second uplink resources[par 0308, A wireless device may determine that a two-step RA procedure is successful, e.g., if, prior to the expiration of an RAR response timer, the wireless device receives a MAC PDU that comprises the same RAP ID and wireless device ID that a wireless device transmitted in the UL transmission. An RA procedure may be successful if a base station identifies the wireless device's transmitted RAP, decodes the wireless device's transmitted data],


7. Park describes the method of claim 6, further comprising: transmitting, to the terminal, a second message of the 2-step random access procedure based on a radio network temporary identifier (RNTI) associated with the 2-step random access procedure, as a response to the first message [par 0255, 0256, If a wireless device transmits a C-RNTI (e.g., as a wireless device ID) in a UL transmission, the wireless device may complete contention resolution based on a C-RNTI in an RAR. If a wireless device transmits a shared RNTI, that may be monitored by more than one wireless device as a wireless device ID in a UL transmission, the wireless device may complete contention resolution based on a contention resolution identity in an RAR. The UL grant may be for a wireless device that may have subsequent UL data to transmit. BSR may be transmitted by a wireless device in the UL transmission. A base station may use the BSR for determining a UL grant].

9. Park creates the method of claim 6, wherein the information on the first uplink resources, the information on the second uplink resources, and the information on the threshold size are transmitted to the terminal by a radio resource control (RRC) signaling[par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability].

10. Park reveal the method of claim 6, wherein the resource is identified from the first uplink resources without considering the size of information, in case that the information on the second uplink resources is not transmitted to the terminal [par 0278, A frequency offset with which a wireless device transmits an RAP and data within a subframe may be configured by two-step RA configuration parameters. A resource via which a data part is transmitted during the UL transmission may be pre-determined or configured by two-step RA configuration parameters. Such a resource may be associated with a selected RAP ID, such that a wireless devices that select different RAPs transmit data via different resources in the UL transmission].


11. Park discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: receive, from a base station, information on first uplink resources for a first message of a 2-step random access procedure, information on second uplink resources for the first message of the 2-step random access procedure[par 0230, 0249, 0251, Random access (RA) procedures may be used to establish communications between a wireless device and a base station in a cell. The UL transmission may comprise one or more TBs that may be transmitted using a two-step RA procedure different ways. User data packet(s) may be multiplexed in the first step of a two-step RA procedure. A base station may configure one or more resources reserved for the UL transmission that may be indicated to a wireless device before the UL transmission. If the wireless device transmits one or more TBs in the first step of the two-step RA procedure, a base station may transmit in a DL transmission an RAR that may comprise a contention resolution message and/or an acknowledgement/non-acknowledgement message of the UL data transmission. The DL transmission may be in response to the UL transmission], and information on a threshold size associated with the first message of the 2-step random access procedure, identify whether a size of information to be included in the first message is greater than the threshold size[par 0307, a two-step RA procedure failure as the number of HARQ retransmission reaches a threshold. Each of FIG. 26 steps 2601 through 2607 correspond to FIG. 25 steps 2501 through 2607, respectively, the descriptions of which are incorporated by reference here for FIG. 26 steps 2601 through 2607. The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed]; in case that the size of information is greater than the threshold size, identify a resource from the first uplink resources[par 0310, The wireless device may receive an RAR MAC PDU comprising one or more of: a preamble identifier; an uplink grant; a field indicating whether the one or more TBs are received successfully; and/or an RNTI. The wireless device may transmit, using uplink resources, the one or more TBs with a second RV different from the first RV associated with the HARQ process. The uplink resources may be identified in the uplink grant], in case that the size of information is not greater than the threshold size, identify the resource from the second uplink resources, and transmit, to the base station, the first message of the 2-step random access procedure using the identified resource[par 0308, A wireless device may determine that a two-step RA procedure is successful, e.g., if, prior to the expiration of an RAR response timer, the wireless device receives a MAC PDU that comprises the same RAP ID and wireless device ID that a wireless device transmitted in the UL transmission. An RA procedure may be successful if a base station identifies the wireless device's transmitted RAP, decodes the wireless device's transmitted data],


12. Park provides the terminal of claim 11, wherein the controller is further configured to: identify a radio network temporary identifier (RNTI) associated with the 2-step random access procedure, and receive, from the base station[par 0302, FIG. 23 part (b) shows an example RAR format with a fixed size (e.g., 8 bytes) for a two-step RA procedure. FIG. 24 shows an example RAR format with a fixed size (e.g., 12 bytes) for two-step and four-step RA procedures. As shown in FIGS. 23 parts (a)-(c) and FIG. 24, an RAR format may comprise, e.g., one or more: reserved fields (e.g., “R”), timing advance command, uplink grant, temporary C-RNTI (TC-RNTI), and/or wireless device (e.g., UE) contention resolution identity]; a second message of the 2-step random access procedure based on the RNTI associated with the 2-step random access procedure, as a response to the first message [par 0272, The wireless device may receive, from the base station, an RAR MAC PDU comprising, e.g., a preamble identifier (e.g., RAPID), an uplink grant, a field indicating whether the one or more first TBs are successfully received by a base station, and/or an RNTI. The RNTI may comprise, e.g., one or more of a C-RNTI or a TC-RNTI. The uplink grant may comprise an indication of uplink resources. The field indicating whether the one or more first TBs are successfully received by the base station may comprise: one or more of the identifier associated with the wireless device or a C-RNTI, if the one or more first TBs are received successfully by the base station].

14. Park displays the terminal of claim 11, wherein the information on the first uplink resources, the information on the second uplink resources, and the information on the threshold size are received from the base station by a radio resource control (RRC) signaling[par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability].


15. Park creates the terminal of claim 11, wherein the resource is identified from the first uplink resources without considering the size of information, in case that the information on the second uplink resources is not received from the base station[par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability].


16. Park conveys a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller configured to: transmit, to a terminal, information on first uplink resources for a first message of a 2-step random access procedure, information on second uplink resources for the first message of the 2-step random access procedure[par 0230, 0249, 0251, Random access (RA) procedures may be used to establish communications between a wireless device and a base station in a cell. The UL transmission may comprise one or more TBs that may be transmitted using a two-step RA procedure different ways. User data packet(s) may be multiplexed in the first step of a two-step RA procedure. A base station may configure one or more resources reserved for the UL transmission that may be indicated to a wireless device before the UL transmission. If the wireless device transmits one or more TBs in the first step of the two-step RA procedure, a base station may transmit in a DL transmission an RAR that may comprise a contention resolution message and/or an acknowledgement/non-acknowledgement message of the UL data transmission. The DL transmission may be in response to the UL transmission], and information on a threshold size associated with the first message of the 2-step random access procedure[par 0307, a two-step RA procedure failure as the number of HARQ retransmission reaches a threshold. Each of FIG. 26 steps 2601 through 2607 correspond to FIG. 25 steps 2501 through 2607, respectively, the descriptions of which are incorporated by reference here for FIG. 26 steps 2601 through 2607. The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed], and receive, from the terminal, the first message of the 2-step random access procedure using a resource, wherein, in case that a size of information included in the first message is greater than the threshold size, the resource is identified from the first uplink resources [par 0307, The final HARQ retransmission may be based on the total number of HARQ retransmissions reaching a threshold value, such as indicated by maxHARQ-Msg3Tx. At step 2611, if the threshold value for HARQ retransmissions is reached, and if a wireless device receives a NACK (e.g., at step 2610) and/or the contention resolution timer expires without the wireless device receiving an ACK, then the wireless device may determine that the RA procedure has failed. A base station may determine that an RA procedure has failed, e.g., if the base station is unsuccessful in decoding a threshold number of HARQ retransmissions, and/or if the base station does not receive a HARQ retransmission from the wireless device after a threshold period of time]; and wherein, in case that the size of information included in the first message is not greater than the threshold size, the resource is identified from the second uplink resources[par 0308, A wireless device may determine that a two-step RA procedure is successful, e.g., if, prior to the expiration of an RAR response timer, the wireless device receives a MAC PDU that comprises the same RAP ID and wireless device ID that a wireless device transmitted in the UL transmission. An RA procedure may be successful if a base station identifies the wireless device's transmitted RAP, decodes the wireless device's transmitted data],
.

17. Park provide the base station of claim 16, wherein the controller is further configured to: transmit, to the terminal, a second message of the 2-step random access procedure based on a radio network temporary identifier (RNTI) associated with the 2- step random access procedure, as a response to the first message [par 0255, 0256, If a wireless device transmits a C-RNTI (e.g., as a wireless device ID) in a UL transmission, the wireless device may complete contention resolution based on a C-RNTI in an RAR. If a wireless device transmits a shared RNTI, that may be monitored by more than one wireless device as a wireless device ID in a UL transmission, the wireless device may complete contention resolution based on a contention resolution identity in an RAR. The UL grant may be for a wireless device that may have subsequent UL data to transmit. BSR may be transmitted by a wireless device in the UL transmission. A base station may use the BSR for determining a UL grant].


19. Park reveals the base station of claim 16, wherein the information on the first uplink resources, the information on the second uplink resources, and the information on the threshold size are transmitted to the terminal by a radio resource control (RRC) signaling[par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability].


20. Park create the base station of claim 16, wherein the resource is identified from the first uplink resources without considering the size of information, in case that the information on the second uplink resources is not transmitted to the terminal [par 0319, In a handover procedure, the handover related information may be transmitted by an upper layer message, such as an RRC message. A type of a random access procedure, such as a two-step random access procedure or a four-step random access procedure, may be indicated, e.g., by one or more RACH type indication parameters in an RRC connection reconfiguration message. The RRC reconfiguration message may be included with a handover command Additionally or alternatively, one or more RACH type indication parameters may comprise one or more indications of a capability].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub No. 2020/0245205 A1) in view of KUNG et al. (U.S. Pub No. 2020/0015236 A1).


3. Park teaches the method of claim 2, Park fail to show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message.
 	In an analogous art KUNG show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message [par 0122].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and KUNG because this provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services.


8. Park creates the method of claim 7, Park fails to show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message.
 	In an analogous art KUNG show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message[par 0122].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and KUNG because this provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services.

13.Park conveys the terminal of claim 12, Park fail to show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id + 14 x t_id+ 14 x 80 x f_id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message.
 	In an analogous art KUNG show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id + 14 x t_id+ 14 x 80 x f_id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message[par 0122].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and KUNG because this provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services.


18. Park displays the base station of claim 17, Park fail to show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message.
 	In an analogous art KUNG show wherein the RNTI associated with the 2-step random access procedure is identified as: the RNTI=1+s id+ 14 x t_id+ 14 x 80 x f. id+ 14 x 80 x 8 x ul_carrier_id + 14 x 80 x 8 x 2, where the s_id is an index of a first orthogonal frequency division multiplexing (OFDM) symbol of the identified resource, the t_id is an index of a first slot of the identified resource, the f_id is an index of the identified resource in a frequency domain, and the ul_carrier_id is an uplink carrier used for a transmission of the first message[par 0122].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Park and KUNG because this provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468